Citation Nr: 0632194	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  98-11 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1995 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO) that denied entitlement to service 
connection for PTSD.

In August 2004, the Board found that the veteran had 
submitted new and material evidence to reopen his claim for 
service connection for PTSD, and remanded the PTSD claim for 
further development.


FINDINGS OF FACT

1. The veteran engaged in combat with the enemy.

2. A diagnosis of PTSD related to combat has been given. 


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

Applicable laws and regulations for Service Connection Claims

In order to establish service connection for a disability, 
the evidence must show that it resulted from a disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection for 
PTSD is subject to additional requirements, however.

Service connection for PTSD also requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony-alone-may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service.  38 
C.F.R. § 3.304(f) (2006); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

In the case of a combat veteran who alleges that a disease or 
injury is service connected, the burden of the veteran who 
seeks benefits for an allegedly service-connected disease or 
injury and who alleges that the disease or injury was 
incurred in or aggravated by combat service is lightened by 
38 U.S.C.A. § 1154(b).  That statute sets forth a three-step 
analysis.  First, it must be determined whether there is 
satisfactory, lay or other evidence of service incurrence or 
aggravation of such injury or disease.  Second, it must be 
determined whether the evidence is consistent with the 
circumstances, conditions, or hardships of such service.  If 
these two inquiries are met, the Secretary shall accept the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  If 
both of these inquiries are satisfied, a factual presumption 
arises that the alleged injury or disease is service 
connected.  Third, it must be determined whether the 
Government has met its burden of rebutting the presumption of 
service connection by "clear and convincing evidence to the 
contrary."  Collette v. Brown, 82 F.3d 389 (1996). 

Factual Background

The veteran served in Vietnam from January 1969 to February 
1970.  

The veteran's official personnel file (OPF) reflects that he 
was assigned to the 59th Field Service Company, USARPAC (US 
Army of the Pacific), from January 1969 to February 1970.

The veteran's service medical records reflect no relevant 
abnormality.  

A rating decision in October 1981 denied the veteran's claim 
for delayed stress syndrome.

The veteran's treatment records from a VA Medical Center 
(VAMC) demonstrate that in August 1992 symptoms of PTSD were 
noted.

In October 1992, the veteran began treatment at a Vet Center 
for PTSD counseling.  Throughout his counseling, with records 
as recent as January 2006, the veteran has been diagnosed 
with chronic PTSD.

In an August 1999 letter, the veteran's treating social 
worker stated that he had been diagnosed with combat stress-
related PTSD that was severe and chronic in nature.  The 
symptoms included nightmares, flashbacks, intrusive thoughts, 
anger, rage, anxiety and hypervigilence.

Also in an August 1999 letter, the veteran's psychiatrist 
stated that since returning home, the veteran has been deeply 
troubled by daytime intrusive recollections of some of the 
traumatic experiences in Vietnam as well as nightmares of 
these events.  The veteran was hyper alert and always "on 
guard" as a result.  The veteran clearly had disabling and 
ongoing symptoms that affected all aspects of his life. 

In April 2001, the United States Armed Services Center for 
Unit Records Research (CURR) informed the RO that there was 
no record concerning a vehicle accident involving the veteran 
and a Vietnamese civilian as the veteran had claimed.  
However, the CURR provided extracts of the Operational 
Reports-Lessons Learned (OR-LLs) submitted by the U.S. Army 
Support Command, Cam Ranh Bay (USASC-CRB), the higher 
headquarters of the 59th Field Service Company covering the 
period ending January 31, 1970.  The OR-LL documented attacks 
against Cam Ranh Bay during the report period.

A summary of enemy action for 1969 reports that there was a 
total of 17 significant shellings, 4 sapper attacks or 
probes, 2 incidents of harassment or terrorism, three U.S. 
personnel and 12 Vietnamese were killed in action, and 102 
U.S. personnel wounded in action.  The OR-LL noted that 1969 
witnessed the highest enemy activity in the Cam Ranh Bay area 
since 1954.

In February 2003, and April 2005, he received VA treatment 
for PTSD.

In a May 2004 hearing before the undersigned, the veteran 
reported that he was in Cam Ranh Bay when it was under 
attack.  He reported that he was particularly bothered by an 
incident involving a soldier and a grenade that went off 
killing the solider.  However, the veteran stated that 
Vietnam as a whole bothered him.

In August 2004, the Board remanded the case for verification 
of stressors and development of the veteran's claim.  

Per the remand instructions, the CURR, reported that they 
reviewed the OR-LLs submitted by the USASC-CRB, the higher 
headquarters of the 59th Field Service Company covering the 
period of November 1969 to April 1970.  The OR-LLs documented 
attacks at CRB on December 7, 1969, January 6, 1970, January 
7, 1970, and February 1, 1970.

Analysis

The medical evidence demonstrates a diagnosis of PTSD.  That 
diagnosis has been attributed to in-service stressors.  Two 
of the three elements for service connection are thus 
satisfied.

The remaining question is whether there is credible 
supporting evidence of the claimed stressors, or whether the 
evidence shows that the veteran engaged in combat.

While the veteran has reported a number of specific 
stressors, there is no confirming evidence of these events.  

The veteran has not received the Purple Heart, Combat 
Infantryman Badge, or other medal that conclusively 
establishes participation in combat.  The service personnel 
records do not otherwise confirm participation in combat.

VA's General Counsel has provided guidance at to what 
constitutes combat. VAOPGCPREC 12- 99.  "The Board shall be 
bound in its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department."  Thus, GC 
opinions, like that cited above, are mandatory guidance that 
VA must follow.  38 U.S.C.A. § 7104(a), (c) (West 2002).

According to VAOPGCPREC 12-99, the ordinary meaning of the 
phrase "engaged in combat with the enemy," is that a veteran 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of that 
statute or any VA regulation suggests a more specific 
definition.  The determination as to what evidence may be 
satisfactory proof that a veteran "engaged in combat with the 
enemy" necessarily depends on the facts of each case.  
Determining whether evidence establishes that a veteran 
engaged in combat requires an evaluation of all pertinent 
evidence and an assessment of the credibility, probative 
value, and relative weight of the evidence.

In Cohen v. Brown, 10 Vet. App. 128, 146 (1997), the Court 
held that "mortar fire while on convoys and guard duty...might 
be construed as combat related."  

The Court has since held that it is not necessary to prove 
that the veteran was in the location of a combat event, it is 
sufficient to show that the veteran was assigned to a unit 
where the event took place.  Pentecost v. Principi, 16 Vet. 
App. 124, 129 (2002).

Subsequent to the Board's remand, the Court held that a 
veteran could be deemed to have participated in combat, 
regardless of whether he received enemy fire, if his unit 
fired on an enemy force.  Sizemore v. Principi, 18 Vet App 
264 (2004). 

The 59th Field Service Company records demonstrate that the 
veteran was in Cam Ranh Bay from January 1969 to February 
1970.  Military records report enemy attacks at that location 
during this period.

Service department records report attacks with resultant 
casualties at the location of the veteran's unit.  
Corroboration of every detail of a stressor under such 
circumstances, such as the veteran's own personal 
involvement, is not necessary.  Suozzi v. Brown, 10 Vet. App. 
307 (1997).  

Thus, even without a decoration such as a Purple Heart or a 
Combat Infantryman's Badge, the evidence of record is 
sufficient to place the issue of participation in combat in 
relative equipoise.  Applying the benefit of the doubt 
doctrine, the Board will resolve the issue in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The Board finds that 
it is at least as likely as not that the veteran is a combat 
veteran.

A PTSD diagnosis has been given.  The PTSD diagnosis has been 
attributed to in-service combat.  Service department records 
support a finding that the veteran's unit was involved in 
combat.  Thus, the evidence supports the grant of service 
connection for PTSD.  38 C.F.R. §§ 3.304(f).  Accordingly, 
service connection for PTSD is warranted.  


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


